DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-26 are canceled.
Claims 27-51 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 7/30/2021 and 6/7/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
Claims 27-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,803,022. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,803,022
Claim 27: A system providing immutable record keeping, comprising:
one or more computer-readable storage media to store a principal blockchain to store record data in a principal series of blocks that are chronologically linked;
one or more processors in electrical communication with the one or more computer-
create a new block of the principal series of blocks to store new record data, the new block linked to the most recent block, the new block becoming a new most recent block of the principal series of blocks; and
transmit to a first neighbor computing system at least a portion of the new most recent block of the principal series of blocks.  

one or more non-transitory computer-readable storage media to store a principal blockchain to store record data in a principal series of blocks that are chronologically linked, a most recent block of the principal series of blocks including a cryptographic hash of the most recent block, a 
one or more processors in electrical communication with the one or more non-transitory computer-readable storage media and configured to implement the principal block chain, the one or more processors to:
create a new block of the principal series of blocks to store new record data, the new block linked to the most recent block by including the cryptographic hash of the most recent block, the new block becoming a new most recent block of the principal series of blocks;
generate a new cryptographic of the new block using a new nonce;
store the new cryptographic hash and the new nonce in the new block; and 
transmit to a first neighbor computing system the new cryptographic hash and the new nonce.


	With regard to claims of the 28-36,38-41,43-51, each depending from one of independent claims 27,37 and 42, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,803,022 in view the foregoing nonstatutory double patenting rejection of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-51 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. 
The instant claims are drawn to a “computer-readable storage media”, which in light of the disclosure, appears to encompass electronic signals. Examiner notes that, the term does not appear to have been defined in the specification as to explicitly excluding all forms of transitory media, and thus will be interpreted as to encompassing signals for the purposes of examination. Examiner respectfully suggests that the rejections can be overcome by amending the claims to recite a “non-transitory computer-readable storage media”, or “medium” or “media” is replaced by “device or “memory” (computer usable memory , computer readable memory or computer readable device)  or adding “wherein the media is not a signal” ,thus limiting the scope of the claims to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-28,33-34,36-40,42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buterin(“Chain Interoperability”:http://www.r3cev.com/s/Chain-Interoperability-8g6f.pdf).
Claim 27: Buterin disclose one or more computer-readable storage media to store a principal blockchain to store record data in a principal series of blocks that are chronologically linked in (page 7 and Main chain Figure: Main chain is a principal block chain where unspent transaction or bitcoin are chronologically linked). Buterin disclose creating a new block of the principal series of blocks to store new record data, the new block linked to the most recent block, the new block becoming a new most recent block of the principal series of blocks in (page 7 figure: by using Merkle branch/tree new blocks are added in the Main chain for new bitcoin/ethereum transactions). Buterin disclose transmit to a first neighbor computing system at least a portion of the new most recent block of the principal series of blocks in (page 6, last paragraph: block chains are fully selfcontained environments, the relevant bits of chain A would need to be fed into chain B(neighbor) by a user).
Claim 28: Buterin disclose one or more processors are further to receive from the first neighbor computing system at least a portion of a most recent block of a first neighbor series of blocks in (page 6 last paragraph).

Claim 33: Buterin disclose first neighbor computing system is in electronic communication with the system and implements a first participating neighbor blockchain comprising a first neighbor series of blocks that are chronologically linked in (page 6 last paragraph).
Claim 34: Buterin disclose transmitting to a second neighbor computing system at least a portion of the new most recent block of the principal series of blocks in (page 7 figure and page 6 last paragraph).
Claim 36: Buterin disclose record data comprises a plurality of transaction records in (page 6 last paragraph where plurality of transactions such as verification, state information or event transaction).
Claim 37: Buterin disclose a principal computing system implementing a principal blockchain to store record data in a principal series of blocks that are chronologically linked in (page 7 and Main chain Figure: Main chain is a principal block chain where unspent transaction or bitcoin are chronologically linked). Buterin disclose a first neighbor computing system in electronic communication with the principal computing system over a communication network, the first neighbor computing system implementing  a first participating neighbor blockchain comprising a first neighbor series of blocks that are chronologically linkied in (page 6, last paragraph).  Buterin disclose creating a new block of the principal series of blocks to store new record data, the new block linked to the most recent block, the new block becoming a new most recent block of the principal series of blocks in (page 7 figure: by using Merkle branch/tree new blocks are added in the Main chain for new bitcoin/ethereum transactions). Buterin disclose transmit to a first neighbor computing system at least a portion of the new most recent block of the principal series of blocks in (page 6, last paragraph: block chains are fully selfcontained environments, the relevant bits of chain A would need to be fed into chain B(neighbor) by a user).

Claim 39: Buterin disclose most recent block of the principal series of blocks further includes at least a portion of the most recent block of the first neighbor series of blocks in (page 7 figure).
Claim 40: Buterin disclose the first neighbor computing system is further to transmit to the principal computing system at least a portion of the most recent block of the first neighbor series of blocks of the first participating neighbor blockchain implemented on the first neighbor computing system in (page 6 last paragraph) 
Claim 42: Buterin disclose one or more computer-readable storage media to store a principal blockchain to store record data in a principal series of blocks that are chronologically ordered in (page 7 and Main chain Figure: Main chain is a principal block chain where unspent transaction or bitcoin are chronologically linked). Buterin disclose creating a new block of the principal series of blocks to store new record data, the new block linked to the most recent block, the new block becoming a new most recent block of the principal series of blocks in (page 7 figure: by using Merkle branch/tree new blocks are added in the Main chain for new bitcoin/ethereum transactions). Buterin disclose transmit to a first neighbor computing system a digest of the new most recent block of the principal series of blocks in (page 6, last paragraph: block chains are fully selfcontained environments, the relevant bits of chain A(hash tree) would need to be fed into chain B(neighbor) by a user).
Claim 43: Buterin disclose one or more processors are further to receive from the first neighbor computing system a digest of the most recent block of a first neighbor series of blocks in (page 6, last paragraph: the relevant bits of chain A(hash tree) would need to be fed into chain B(neighbor) by a user).

Claim 49: Buterin disclose one or more processors are further to transmit to a second neighbor computing system a digest of the new most recent block of the principal series of blocks in (page 7 figure and page 6 last paragraph).
Claim 51: Buterin disclose record data comprises a plurality of transaction records in (page 6 last paragraph where plurality of transactions such as verification, state information or event transaction).
Allowable Subject Matter
Claims 29-32,35,41,44-47,50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOSUK SONG/Primary Examiner, Art Unit 2435